F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 9 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    ANITA WISE,

                Plaintiff - Appellant,

    v.                                                  No. 01-3222
                                                 (D.C. No. 98-CV-4138-RDR)
    JO ANNE B. BARNHART, *                               (D. Kansas)
    Commissioner of Social Security
    Administration,

                Defendant - Appellee.


                            ORDER AND JUDGMENT           **




Before SEYMOUR , PORFILIO , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      On November 9, 2001, Jo Anne B. Barnhart became the Commissioner of
Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Ms. Barnhart is substituted for Larry G. Massanari as the
appellee in this action
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Claimant Anita Wise appeals an order of the district court denying Social

Security disability insurance benefits. She applied for benefits in 1993, which

application was denied initially and upon reconsideration. After a hearing, the

administrative law judge (ALJ) concluded that she could return to her past work

as a courtesy clerk/grocery sacker and janitor, denying benefits at step four of the

applicable analysis.   See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir.

1988) (detailing steps). The Appeals Council affirmed the ALJ’s decision and

claimant then filed suit in federal court. The district court affirmed the ALJ’s

conclusion that claimant was not disabled during the relevant period.

       This court has jurisdiction over this appeal pursuant to 28 U.S.C. § 1291

and 42 U.S.C. § 405(g). We review the agency’s decision on the whole record to

determine only whether the factual findings are supported by substantial evidence

and the correct legal standards were applied.     Goatcher v. United States Dep’t of

Health & Human Servs. , 52 F.3d 288, 289 (10th Cir. 1995). We may not reweigh

the evidence or substitute our judgment for that of the agency.    Casias v. Sec’y of

Health & Human Servs. , 933 F.2d 799, 800 (10th Cir. 1991).

       On appeal, claimant first argues that the ALJ ignored repeated

documentation about her alleged mental limitations, including opinions by


                                            -2-
treating psychologists   1
                             and consulting psychiatrists and psychologists. Claimant

notes that, in response to a hypothetical posed by the ALJ which contained these

alleged limitations, the vocational expert opined she would be unemployable.

A review of the ALJ’s opinion leads us to reject these arguments.

       The ALJ properly evaluated claimant’s allegations of mental limitations.

His opinion summarized and discussed all of the medical evidence regarding

claimant’s diagnosed mental conditions and treatment. The ALJ gave specific,

legitimate reasons for rejecting the opinions of two consulting sources,

Dr. Frieman and Dr. Shelton, as inconsistent with the record as a whole, relying in

part on the testimony of a medical expert at the hearing and in part on the opinion

of another consulting source, Dr. Voth. Based on the consistent medical evidence

in the record, and the medical expert’s opinions, the ALJ filled out a Psychiatric

Review Technique Form (PRT), concluding that, although claimant had an

organic mental disorder (specific learning disability) and an affective disorder

(depression), those mental conditions did not result in limitations that

substantially affected her ability to work. Further, the ALJ found claimant’s

complaints of mental limitations not wholly credible; noting that, in contradiction



1
       Contrary to counsel’s assertion, the treating sources he discusses in making
this challenge were not psychologists, but therapists. The therapists were
supervised by psychologists, who signed the therapy reports, but there is no
evidence that the doctors ever treated claimant.

                                             -3-
to claimant’s testimony that she had problems with people, there was evidence

that claimant attended church several times each week, did religious visiting, and

showed people around a mobile home court managed by her husband. The ALJ’s

conclusions in the PRT are supported by substantial evidence in the record.

Accordingly, the ALJ was not bound by the VE’s opinion that claimant was

unemployable in answer to a hypothetical question that included alleged mental

limitations the ALJ concluded did not exist.      See Bean v. Chater , 77 F.3d 1210,

1214 (10th Cir. 1995).

       Claimant asserts that the ALJ failed to make findings about the mental

demands of her past work, as required by Social Security Ruling 82-62 and

applicable case law, specifically   Winfrey v. Chater , 92 F.3d 1017 (10th Cir.

1996), and Henrie v. United States Department of Health & Human Services          ,

13 F.3d 359 (10th Cir. 1993). However, as noted above, the ALJ concluded that

claimant’s mental conditions did not significantly impair her ability to work.

Because the ALJ is required to make findings “about those work demands which

have a bearing on the medically established limitations,”     Winfrey , 92 F.3d at 1024

(quoting SSR 82-62), he did not err in failing to inquire into the mental health

demands of claimant’s past work where there were no such limitations. This

argument also lacks merit.




                                            -4-
      Claimant contends that her past employment as a courtesy clerk/grocery

sacker and janitor does not qualify as past relevant work because she performed

those jobs only part-time. Counsel offers no legal authority for this proposition,

and applicable authority leads us to conclude otherwise. “Past relevant work is

defined as work that (1) occurred within the past fifteen years . . . , (2) was of

sufficient duration to enable the worker to learn to do the job . . . , and (3) was

substantial gainful employment.”    Jozefowicz v. Heckler , 811 F.2d 1352, 1355

(10th Cir. 1987); see also 20 C.F.R. § 303.1565. Substantial gainful employment

may include part time work. 20 C.F.R. §§ 404.1572(a).

      Claimant also argues that her past work as she performed it required her to

lift fifty pounds, in contradiction to the vocational expert’s testimony that those

jobs were classified at a light exertional level. However, the issue is not whether

claimant can return to her actual past job, but to the type of work she performed

in the past. See Andrade v. Sec’y of Health & Human Servs.     , 985 F.2d 1045, 1051

(10th Cir. 1993). Finally, claimant contends that the vocational expert’s

testimony that these jobs were performed at the light exertional level conflicts

with the opinion of a state disability examiner and the Dictionary of Occupational

Titles. Counsel did not raise these arguments before the district court in

challenging the agency’s decision, and therefore we decline to address them.

See Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994).


                                          -5-
       Claimant raises the following additional arguments on appeal: 1) the ALJ’s

conclusions on the Psychiatric Review Technique Form attached to his opinion

were not supported by the record; and 2) the ALJ violated the treating physician

rule, see Goatcher , 52 F.3d at 289-90, by ignoring reports from treating

psychologists. We decline to address these arguments because they were not

presented to the district court.   See Crow , 40 F.3d at 324.

       Claimant also challenges the district court’s decision. She contends that

the district court improperly relied on the term “fair” when used by the consulting

examiners in evaluating limitations caused by claimant’s mental conditions. As

noted above, the ALJ rejected the reports by Doctors Frieman and Shelton.

Claimant argues that the report by Dr. Voth, cited by the district court, cannot

serve as substantial evidence because it was a checklist. This argument is belied

by the record, which contains, in addition to the medical assessment form filled

out by Dr. Voth, a narrative history containing his findings and conclusions about

claimant’s mental status. Claimant’s complaint that Dr. Voth’s opinions, based

on a single interview, cannot serve as substantial evidence, is meritless. The

ALJ’s conclusions did not solely rely on Dr. Voth’s opinions, but on other

substantial evidence in the record, as discussed above.




                                            -6-
     The judgment of the United States District Court for the District of Kansas

is AFFIRMED.


                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                       -7-